EXHIBIT 99.3 AVINTIV INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) In thousands, except share data September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $297,423 and $230,681, respectively Goodwill Intangible assets, net Deferred income taxes Other noncurrent assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ $ Accounts payable and accrued liabilities Income taxes payable Deferred income taxes Current portion of long-term debt Total current liabilities Long-term debt Deferred purchase price Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interest Shareholders’ equity: Common stock — par value $0.01; 1,000,000 authorized shares; 292,491 shares issued and outstanding September 30, 2015 and at December 31, 2014 3 3 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total AVINTIV Inc. shareholders' equity (deficit) ) ) Noncontrolling interest Total equity (deficit) ) ) Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 AVINTIV INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) In thousands NineMonths Ended September 30, NineMonths Ended September 27, Net sales $ $ Cost of goods sold ) ) Gross profit Selling, general and administrative expenses ) ) Special charges, net ) ) Other operating, net ) Operating income (loss) Other income (expense): Interest expense ) ) Debt modification and extinguishment costs ) ) Foreign currency and other, net ) ) Income (loss) before income taxes ) ) Income tax (provision) benefit ) Net income (loss) ) ) Less: Earnings attributable to noncontrolling interest and redeemable noncontrolling interest ) ) Net income (loss) attributable to AVINTIV Inc. $ ) $ ) Statement of Comprehensive Income (Loss): Net income (loss) $ ) $ ) Other comprehensive income (loss): Currency translation, net of tax ) ) Employee postretirement benefits, net of tax — — Other comprehensive income (loss), net of tax ) ) Comprehensive income (loss) ) ) Less: Comprehensive income (loss) attributable to noncontrolling interest and redeemable noncontrolling interest ) ) Comprehensive income (loss) attributable to AVINTIV Inc. $ ) $ ) See accompanying Notes to Consolidated Financial Statements. 2 AVINTIV INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) AVINTIV Inc. Shareholders' Equity In thousands Common Stock Additional Paid-inCapital Accumulated Deficit Accumulated Other Comprehensive Income(Loss) Total AVINTIV Inc. Shareholders' Equity (Deficit) Noncontrolling Interest Total Equity (Deficit) Shares Amount Balance - December31, 2014 $ 3 $ $ ) $ ) $ ) $ $ ) Net income (loss) — — — ) — ) ) ) Periodic adjustment to redemption value — Share-based compensation — Currency translation, net of tax — ) Balance - September 30, 2015 $ 3 $ $ ) $ ) $ ) $ $ ) See accompanying Notes to Consolidated Financial Statements. 3 AVINTIV INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) In thousands NineMonths Ended September 30, NineMonths Ended September 27, Operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Debt modification and extinguishment costs Deferred income taxes ) Depreciation and amortization expense Asset impairment charge — Inventory step-up 32 Accretion of deferred purchase price (Gain) loss on financial instruments ) (Gain) loss on sale of assets, net ) Non-cash compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Other current assets ) Accounts payable and accrued liabilities ) ) Other, net Net cash provided by (used in) operating activities Investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of assets Acquisition of intangibles and other ) ) Acquisitions, net of cash acquired ) ) Net cash provided by (used in) investing activities ) ) Financing activities: Proceeds from long-term borrowings Proceeds from short-term borrowings Repayment of long-term borrowings ) ) Repayment of short-term borrowings ) ) Loan acquisition costs ) ) Debt modification and extinguishment costs ) ) Issuance of common stock — Net cash provided by (used in) financing activities Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash payments for interest $ $ Cash payments (receipts) for taxes, net $ $ See accompanying Notes to Consolidated Financial Statements. 4 AVINTIV INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Description of Business AVINTIV Inc. (“AVINTIV”), a Delaware corporation, and its consolidated subsidiaries (the “Company”) is a leading global innovator and manufacturer of specialty materials for use in a broad range of products that make the world safer, cleaner and healthier.The Company has one of the largest global platforms in the industry, with a total of 23 manufacturing and converting facilities located in 14 countries throughout the world.The Company operates through four reportable segments: North America, South America, Europe and Asia, with the main sources of revenue being the sales of primary and intermediate products to consumer and industrial markets. Note 2.Basis of Presentation The accompanying consolidated financial statements reflect the consolidated operations of the Company and have been prepared in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) as defined by the Financial Accounting Standards Board (“FASB”) within the FASB Accounting Standards Codification (“ASC”).In the opinion of management, the accompanying consolidated financial statements contain all adjustments, which include normal recurring adjustments, necessary to present fairly the consolidated results for the periods presented.Certain reclassifications of amounts reported in prior periods have been made to conform with the current period presentation. On January28, 2011, pursuant to an Agreement and Plan of Merger, dated as of October 4, 2010, the Company was acquired by affiliates of Blackstone Capital Partners V L.P. (“Blackstone”), along with certain members of the Company's management, (the “Blackstone Merger”), for an aggregate purchase price valued at $403.5 million, excluding the repayment of pre-acquisition indebtedness.The Blackstone Merger was recorded using the acquisition method of accounting in accordance with the accounting guidance for business combinations.Effective June 5, 2015, the Company's corporate name was changed from “PGI Specialty Materials, Inc.” to “AVINTIV Inc.” On December 11, 2014, the Board of Directors of the Company approved a change in the Company's fiscal year-end to a calendar year ending on December31, effective with the fiscal year 2014.The change was made on a prospective basis and prior periods were not adjusted.Historically, the Company's fiscal years were based on a 52/53 week period ending on the Saturday closest to each December 31, such that each quarterly period was 13 weeks in length.Under the guidance provided by the SEC, the change was not deemed a change in fiscal year for purposes of financial reporting. On July 31, 2015, the Company announced that it had entered into a merger agreement pursuant to which a subsidiary of Berry Plastics Group, Inc. (“Berry Plastics”) would merge with and into AVINTIV Inc., with AVINTIV Inc. surviving the merger (the "Berry Merger"). The merger consideration is approximately $2.45 billion in cash on a debt-free, cash-free basis.The proposed transaction, which is subject to customary closing conditions, is expected to close on October 1, 2015.Berry Plastics, a company traded on the New York Stock Exchange, is a leading global manufacturer and marketer of value-added plastic consumer packaging and engineered materials.Headquartered in Evansville, Indiana, Berry Plastics serves over 13,000 customers, ranging from large multinational corporations to small businesses. Note 3.Recent Accounting Pronouncements The FASB ASC is the sole source of authoritative GAAP other than SEC issued rules and regulations that apply only to SEC registrants.The FASB issues an Accounting Standard Update ("ASU") to communicate changes to the codification.The Company considers the applicability and impact of all ASU's.The followings are those ASU's that are relevant to the Company. In September 2015, the FASB issued ASU No. 2015-16, "Business Combinations (Topic 805): Simplifying the Accounting for Measurement Period Adjustments" (ASU 2015-16) which eliminates the requirement for an acquirer in a business combination to account for measurement period adjustments retrospectively.As a result, adjustments to provisional amounts that are identified during the measurement period are recognized in the reporting period in which the adjustment amounts are determined.ASU 2015-16 is effective for fiscal years beginning after December 15, 2015, including interim periods within those fiscal years, with early adoption permitted.The Company does not expect that the adoption of this guidance will have a material effect on its financial statements. 5 In July 2015, the FASB issued ASU No. 2015-11, "Inventory (Topic 330): Simplifying the Measurement of Inventory" (ASU 2015-11).ASU 2015-11 requires that inventory within the scope of the standard be measured at the lower of cost and net realizable value.Net realizable value is the estimated selling price in the ordinary course of business, less reasonably predictable costs of completion, disposal and transportation.The amendments in this update do not apply to inventory measured using last-in, first-out or the retail inventory method.The amendments apply to all other inventory, which includes inventory measured using the first-in, first-out or average cost method.ASU 2015-11 is effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years, with early adoption permitted.The Company does not expect that the adoption of this guidance will have a material effect on its financial statements. In April 2015, the FASB issued ASU No. 2015-03, “Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs” (ASU 2015-03) which requires an entity to present debt issuance costs related to a recognized debt liability in the balance sheet as a direct deduction from the carrying amount of the debt liability, consistent with debt discounts.The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update.ASU 2015-03 is effective on a retrospective basis for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years beginning after December 15, 2016.The adoption of this guidance concerns presentation only and will not have any impact on the Company’s financial results. In January 2015, the FASB issued ASU No. 2015-01, "Income Statement - Extraordinary and Unusual Items" ("ASU 2015-01") which eliminates from GAAP the concept of extraordinary items.Under the new guidance, an event or transaction that meets the criteria for extraordinary classification is segregated from the results of ordinary operations and shown as a separate item in the income statement, net of tax.In addition, certain other related disclosures are required.ASU 2015-01 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2015.Early adoption is permitted provided that the guidance is applied from the beginning of the fiscal year of adoption.The Company does not expect that the adoption of this guidance will have a material effect on its financial results. In August 2014, the FASB issued ASU No. 2014-15, “Presentation of Financial Statements - Going Concern” (“ASU 2014-15”).The new guidance addresses management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures.Substantial doubt is defined as an indication that it is probable that an entity will be unable to meet its obligations as they become due within one year after the date that financial statements are issued.Management’s evaluation should be based on relevant conditions or events, considered in the aggregate, that are known and reasonably knowable at the date that the financial statements are issued.ASU 2014-15 is effective prospectively for reporting periods beginning after December 15, 2016, with early adoption permitted.The Company does not expect that the adoption of this guidance will have a material effect on its financial results. In May 2014, the FASB issued ASU No. 2014-09, "Revenue from Contracts with Customers" ("ASU 2014-09"), which creates a comprehensive, five-step model for revenue recognition that requires a company to recognize revenue to depict the transfer of promised goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services.Under the new guidance, a company will be required to use more judgment and make more estimates when considering contract terms as well as relevant facts and circumstances when identifying performance obligations, estimating the amount of variable consideration in the transaction price and allocating the transaction price to each separate performance obligation.In addition, ASU 2014-09 enhances disclosures about revenue, provides guidance for transactions that were not previously addressed comprehensively and improves guidance for multiple-element arrangements.ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016 and allows for either full retrospective or modified retrospective adoption.Early application is not permitted.The Company is currently evaluating the impact of adopting ASU 2014-09 on its financial results.On July 9, 2015, the FASB agreed to delay the effective date by one year.In accordance with the agreed upon delay, the new standard is effective for annual reporting periods beginning after December 15, 2017.Early adoption is permitted, but not before the original effective date of the standard.The new standard is required to be applied retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initially applying it recognized at the date of initial application. 6 Note 4.Acquisitions Providência Acquisition On January 27, 2014, the Company announced that PGI Polímeros do Brazil, a Brazilian corporation and wholly-owned subsidiary of the Company ("PGI Acquisition Company"), entered into a Stock Purchase Agreement with Companhia Providência Indústria e Comércio, a Brazilian corporation ("Providência") and certain shareholders named therein.Pursuant to the terms and subject to the conditions of the Stock Purchase Agreement, PGI Acquisition Company agreed to acquire a 71.25% controlling interest in Providência (the “Providência Acquisition”).Providência is a leading manufacturer of nonwovens primarily used in hygiene applications as well as industrial and healthcare applications.Based in Brazil, Providência has three locations, including one in the United States. The Providência Acquisition was completed on June 11, 2014 (the "Providência Acquisition Date") for an aggregate purchase price of $424.8 million and funded with the proceeds from borrowings under an incremental term loan amendment to the Company's existing Senior Secured Credit Agreement as well as the proceeds from the issuance of $210.0 million of 6.875% Senior Unsecured Notes due in 2019. The components of the purchase price are as follows: In thousands Consideration Cash consideration paid to selling shareholders $ Cash consideration deposited into escrow Deferred purchase price Debt repaid Total consideration $ Total consideration paid included $47.9 million of deferred purchase price (the "Deferred Purchase Price").The Deferred Purchase Price is held by the Company and relates to certain unaccrued tax claims of Providência (the "Providência Tax Claims").The Deferred Purchase Price is denominated in Brazilian Reals (R$) and accretes at a rate of 9.5% per annum compounded daily.If the Providência Tax Claims are resolved in the Company's favor, the Deferred Purchase Price will be paid to the selling shareholders.However, if the Company or Providência incur actual tax liability in respect to the Providência Tax Claims, the amount of Deferred Purchase Price owed to the selling shareholders will be reduced by the amount of such actual tax liability.The Company will be responsible for any actual tax liability in excess of the Deferred Purchase Price and the cash consideration deposited into escrow.Based on the Company's best estimate, resolution of the Providência Tax Claims is expected to take longer than a year.As a result, the Deferred Purchase Price is classified as a noncurrent liability with accretion recognized within Interest expense. As required by Brazilian law, PGI Acquisition Company filed a mandatory tender offer registration request with the Securities Commission of Brazil (Comissão de Valores Mobiliários or the “CVM”) in order to launch, as required by Brazilian law, after the CVM's approval, a tender offer to acquire the remaining 28.75% of the outstanding capital stock of Providência that is currently held by the minority shareholders (the “Mandatory Tender Offer”).Once the Mandatory Tender Offer is approved and launched, the minority shareholders have the right, but not the obligation, to sell their remaining outstanding capital stock of Providência.Given such right of the minority shareholders, the Company determined that ASC 480, "Distinguishing Liabilities from Equity" ("ASC 480") requires the noncontrolling interest to be presented as mezzanine equity on the Consolidated Balance Sheets and adjusted to its estimated maximum redemption amount at each balance sheet date.Refer to Note 14, "Redeemable Noncontrolling Interest" for further information on the accounting of the redeemable noncontrolling interest. On September 11, 2015, after final approval of the CVM, PGI Acquisition Company launched the Mandatory Tender Offer.The price per share offered to be paid to the minority shareholders is substantially the same as the price per share paid to the selling shareholders upon acquisition of control of Providência, including a portion allocated to deferred purchase price and escrow.In addition, the minority shareholders have the opportunity to elect an alternative price structure with no deferred purchase price or escrow.Prior to the launch, minority shareholders holding approximately 74% of the total shares held by all minority shareholders entered into a tender offer participation agreement pursuant to which they agreed to accept the alternative price structure.If the remaining minority shareholders elect the alternative price structure associated with the Mandatory Tender Offer, the minority shareholders will not be responsible for any potential tax liability associated with the Providência Tax Claims. 7 The Providência Acquisition was recorded using the acquisition method of accounting in accordance with the accounting guidance for business combinations.As a result, the total purchase price was allocated to assets acquired and liabilities assumed based on the preliminary estimate of fair market value of such assets and liabilities at the Providência Acquisition Date.Any excess of the purchase price is recognized as goodwill, which is not expected to be deductible for tax purposes.During the second quarter of 2015, the Company finalized its fair market value estimates of assets acquired and liabilities assumed.The Company did not record any material measurement period adjustments related to the Providência Acquisition during the six months ended June 30, 2015. Pro Forma Information The following unaudited pro forma information for the nine months ended September27, 2014 assumes the acquisition of Providência occurred as of the beginning of 2013. In thousands NineMonths Ended September 27, Net sales $ Net income (loss) (113,402 ) The unaudited pro forma information does not purport to be indicative of the results that actually would have been achieved had the operations been combined during the periods presented, nor is it intended to be a projection of future results or trends.Net sales and Operating income (loss) attributable to Providência was $212.2 million and $31.9 million for the nine months ended September30, 2015. Dounor Acquisition On March 25, 2015, the Company announced that PGI France Holdings SAS, a wholly-owned subsidiary of the Company, entered into an agreement to acquire Dounor SAS (“Dounor”) for a purchase price of $59.6 million.The acquisition was completed on April 17, 2015 and funded through the Company's Senior Secured Credit Agreement, as amended.Located in France, Dounor is a manufacturer of specialty materials used in the hygiene, healthcare and industrial applications. The acquisition of Dounor was recorded using the acquisition method of accounting in accordance with the accounting guidance for business combinations.As a result, the total purchase price was allocated to assets acquired and liabilities assumed based on the preliminary estimate of fair market value of such assets and liabilities at the date of acquisition.Any excess of the purchase price is recognized as goodwill, which is not expected to be deductible for tax purposes.The Company has not completed the detail valuation work necessary to finalize its valuation of assets acquired and liabilities assumed.Additional information related to acquired intangible assets, property, plant and equipment as well as the accounting for certain tax matters is still pending.As a result, current amounts recorded are subject to adjustment as the Company finalizes its analysis.The Company expects to complete its final purchase price allocation during the fourth quarter of 2015. 8 The preliminary allocation of the purchase price is as follows: In thousands April 17, 2015 Cash $ Accounts receivable Inventory Other current assets Total current assets Property, plant and equipment Goodwill Intangible assets Other noncurrent assets Total assets acquired $ Current liabilities $ Deferred income taxes Other noncurrent liabilities Total liabilities assumed $ Net assets acquired $ Cash, accounts receivable and current liabilities were stated at their historical carrying values, which approximate fair value, given the short-term nature of these assets and liabilities.The preliminary estimate of fair value for inventories was based on computations which considered many factors including the estimated selling price of the inventory, the cost to dispose of the inventory as well as the replacement cost of the inventory, where applicable.As a result, the Company increased the carrying value of inventory by less than $0.1 million.The preliminary estimate of fair value for property, plant and equipment was based on management's assessment of the acquired assets condition, as well as an evaluation of the current market value for such assets.In addition, the Company also considered the length of time over which the economic benefit of these assets is expected to be realized and adjusted the useful life of such assets accordingly as of the valuation date.As a result, the Company increased the carrying value of property, plant and equipment by $19.6 million. The Company recorded an intangible asset, which consisted of a finite-lived customer relationships intangible asset with an estimated fair value of $5.5 million.The valuation was determined using an income approach methodology using the multi-period excess earnings method.The average estimated useful life of the intangible asset is considered to be 6.5 years, determined based upon various accounting studies, historical acquisition experience, economic factors and future cash flows.The Company preliminarily allocated $6.2 million to a finite-lived patent associated with its PPLZ technology.The valuation was determined using an income approach methodology using the multi-period excess earnings method.The average estimated useful life of the patent was determined based on the contractual end of its legal life.In addition, the Company preliminarily allocated $3.2 million to a finite-lived patent associated with its Softtech technology.The valuation was determined using an income approach methodology using the relief-from-royalty method.The average estimated useful life of the patent was determined based on the contractual end of its legal life.The excess of the purchase price over the amounts allocated to specific assets and liabilities is included in goodwill and has been allocated to the Europe segment.The premium in the purchase price paid for the acquisition of Dounor reflects the anticipated realization of operational and cost synergies. Net sales and Operating income (loss) attributable to Dounor since the date of acquisition was $39.9 million and $3.7 million. In light of the size of Dounor, the expected costs and perceived benefits, presenting pro forma financial information of the combined entity under U.S. GAAP would involve undue cost and effort. 9 Note 5.Accounts Receivable Factoring Agreements In the ordinary course of business, the Company may utilize accounts receivable factoring agreements with third-party financial institutions in order to accelerate its cash collections from product sales.In addition, these agreements provide the Company with the ability to limit credit exposure to potential bad debts, to better manage costs related to collections as well as to enable customers to extend their credit terms.These agreements involve the ownership transfer of eligible trade accounts receivable, without recourse or discount, to a third party financial institution in exchange for cash. The Company accounts for these transactions in accordance with ASC 860, "Transfers and Servicing" ("ASC 860").ASC 860 allows for the ownership transfer of accounts receivable to qualify for sale treatment when the appropriate criteria is met, which permits the Company to present the balances sold under the program to be excluded from Accounts receivable, net on the Consolidated Balance Sheets.Receivables are considered sold when (i) they are transferred beyond the reach of the Company and its creditors, (ii) the purchaser has the right to pledge or exchange the receivables, and (iii) the Company has surrendered control over the transferred receivables.In addition, the Company provides no other forms of continued financial support to the purchaser of the receivables once the receivables are sold.Amounts due from financial institutions are included in Other current assets in the Consolidated Balance Sheets. The Company has a U.S. based program where certain U.S. based receivables are sold to an unrelated third-party financial institution.Under the current terms of the U.S. agreement, the maximum amount of outstanding advances at any one time is $20.0 million, which limitation is subject to change based on the level of eligible receivables, restrictions on concentrations of receivables and the historical performance of the receivables sold.In addition, the Company's subsidiaries in Brazil, Colombia, France, Italy, Mexico, Netherlands and Spain have entered into factoring agreements to sell certain receivables to unrelated third-party financial institutions.Under the terms of the non-U.S. agreements, the maximum amount of outstanding advances at any one time is $80.1 million (measured at September30, 2015 foreign exchange rates), which limitation is subject to change based on the level of eligible receivables, restrictions on concentrations of receivables and the historical performance of the receivables sold. The following is a summary of receivables sold to the third-party financial institutions that existed at the following balance sheet dates: In thousands September 30, 2015 December 31, 2014 Trade receivables sold to financial institutions $ $ Net amounts advanced from financial institutions Amounts due from financial institutions $ $ The Company sold $504.4 million and $471.9 million of receivables under the terms of the factoring agreements during the nine months ended September30, 2015 and September27, 2014, respectively.The year-over-year increase in receivables sold is primarily attributable to accounts receivable factoring agreements associated with the acquisition of Providência.In addition, a new agreement that was established in Italy at the end of 2014 contributed to the increase.The Company pays a factoring fee associated with the sale of receivables based on the invoice value of the receivables sold.Factoring fees incurred were $1.0 million and $1.2 million during the nine months ended September30, 2015 andSeptember27, 2014, respectively.These amounts are recorded within Foreign currency and other, net in the Consolidated Statements of Comprehensive Income (Loss). Note 6.Inventories At September30, 2015 and December31, 2014, the major classes of inventory are as follows: In thousands September 30, December 31, Raw materials and supplies $ $ Work in process Finished goods Total $ $ 10 Inventories are stated at the lower of cost, determined on the first-in, first-out ("FIFO") method, or fair market value.The Company performs periodic assessments to determine the existence of obsolete, slow-moving and non-saleable inventories and records necessary provisions to reduce such inventories to net realizable value.Reserve balances, primarily related to obsolete and slow-moving inventories, were $7.8 million and $7.8 million at September30, 2015 and December31, 2014, respectively. Note 7.Intangible Assets Indefinite-lived intangible assets are tested and reviewed annually for impairment during the fourth quarter or whenever there is a significant change in events or circumstances that indicate that the fair value of the asset may be less than the carrying amount of the asset.All other intangible assets with finite useful lives are being amortized on a straight-line basis over their estimated useful lives. The following table sets forth the gross amount and accumulated amortization of the Company's intangible assets at September30, 2015 and December31, 2014: September 30, 2015 December 31, 2014 In thousands Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Technology $ $ ) $ $ $ ) $ Customer relationships ) ) Loan acquisition costs ) ) Other ) ) Tradenames (indefinite-lived) — — Total $ $ ) $ $ $ ) $ As of September30, 2015, the Company had recorded intangible assets of $173.0 million, which includes amounts associated with loan acquisition costs.These expenditures represent the cost of obtaining financings that are capitalized in the balance sheet and amortized over the term of the loans to which such costs relate. On June 4, 2015, the Company announced a new corporate brand and identity initiative to better reflect the Company's purpose and its impact on the world.As part of the initiative, the Company changed its legal name from PGI Specialty Materials, Inc.to AVINTIV Inc.As a result, the Company determined that the $1.6 million indefinite-lived intangible asset related to the Polymer Group, Inc. tradename was no longer considered indefinite and therefore, classified as finite-lived during the second quarter of 2015.The tradename will be fully amortized by December 31, 2015, the estimated remaining economic life.In addition, as a result of the acquisition of Dounor, the Company allocated a portion of the purchase priceto finite-lived intangible assets for patents and customer relationships.Refer to Note 4, "Acquisitions" for further information on the acquisition of Dounor. The following table presents amortization of the Company's intangible assets for the following periods: In thousands NineMonths Ended September 30, NineMonths Ended September 27, Intangible assets $ $ Loan acquisition costs Total $ $ Estimated amortization expense on existing intangible assets for each of the next five years is expected to approximate $18 million in 2015, $18 million in 2016, $18 million in 2017, $18 million in 2018 and $18 million in 2019. 11 Note 8.Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consist of the following: In thousands September 30, December 31, Accounts payable $ $ Accrued compensation and benefits Accrued interest Other accrued expenses Total $ $ Note 9.Debt The following table presents the Company's outstanding debt at September30, 2015 and December31, 2014: In thousands September 30, December 31, Term Loans $ $ Senior Secured Notes Senior Unsecured Notes ABL Facility — — Argentina credit facilities: Nacion Facility Galicia Facility China Credit Facility — Brazil Export Credit Facility India loans Capital lease obligations Total long-term debt including current maturities Short-term borrowings Total debt $ $ The fair value of the Company's long-term debt was $1,535.8 million at September30, 2015 and $1,463.9 million at December31, 2014.The fair value of long-term debt is based upon quoted market prices in inactive markets or on available rates for debt with similar terms and maturities (Level 2). Term Loans On December 19, 2013, AVINTIV Specialty Materials Inc., an indirect wholly-owned subsidiary of AVINTIV, exclusive of its subsidiaries ("AVINTIV Specialty Materials") entered into a Senior Secured Credit Agreement (the loans thereunder, the "Term Loans") with a maturity date upon the earlier of (i) December 19, 2019 and (ii) the 91st day prior to the scheduled maturity of its7.75% Senior Secured Notes; provided that on such 91st day, its 7.75% Senior Secured Notes have an outstanding aggregate principal amount in excess of $150.0 million.The Term Loans provide for a commitment by the lenders to make secured term loans in an aggregate amount not to exceed $295.0 million, the proceeds of which were used to partially repay amounts outstanding under the Senior Secured Bridge Credit Agreement and the Senior Unsecured Bridge Credit Agreement (the "Bridge Facilities"). Borrowings bear interest at a fluctuating rate per annum equal to, at AVINTIV Specialty Materials option, (i) a base rate equal to the highest of (a) the federal funds rate plus ½ of 1%, (b) the rate of interest in effect for such day as publicly announced from time to time by Citicorp North America, Inc. as its "prime rate" and (c) the LIBOR rate for a one-month interest period plus 1.0% (provided that in no event shall such base rate with respect to the Term Loans be less than 2.0% per annum), in each case plus an applicable margin of 3.25% or (ii) a LIBOR rate for the applicable interest period (provided that in no event shall such LIBOR rate with respect to the Term Loans be less than 1.0% per annum) plus an applicable margin of 4.25%.The applicable margin for the Term Loans is subject to a 25 basis point step-down upon the achievement of a certain senior secured net leverage ratio.AVINTIV Specialty Materials is required to repay installments on the Term Loans in quarterly installments in aggregate amounts equal to 1.0% per annum of their funded total principal amount, with the remaining amount payable on the maturity date. 12 On June 10, 2014, AVINTIV Specialty Materials entered into an incremental term loan amendment (the "First Incremental Amendment") to the existing Senior Secured Credit Agreement, in which it obtained $415.0 million of commitments for incremental term loans, the terms of which are substantially identical to the terms of the Term Loans.Pursuant to the First Incremental Amendment, AVINTIV Specialty Materials borrowed $310.0 million, the proceeds of which were used to fund a portion of the consideration paid for the Providência Acquisition.The remaining commitments were used during the third quarter of 2014 to repay existing indebtedness.Loan acquisition costs related to the First Incremental Amendment totaled $13.8 million.Per ASC 470, "Modifications and Extinguishments" ("ASC 470"), loan acquisition costs related to new lenders are capitalized in the Consolidated Balance Sheets and are amortized over the term of the loan to which such costs relate.Costs related to common lenders are expensed during the period incurred.As a result, the Company capitalized $3.1 million within Intangible assets and expensed $10.7 million within Debt modification and extinguishment costs during the second quarter of 2014. On April 17, 2015, AVINTIV Specialty Materials entered into an incremental term loan amendment and limited waiver (the "Second Incremental Amendment") to the existing Senior Secured Credit Agreement as amended, in which it obtained $283.0 million of commitments for incremental term loans, the terms of which are substantially identical to the terms of the Term Loans.In addition, the amendment provides for a limited waiver to permit, among other things, AVINTIV Specialty Materials to incur the additional incremental term loans, so long as the Company is in pro forma compliance with a senior secured net leverage ratio not exceeding 4.50:1.00.Pursuant to the Second Incremental Amendment, AVINTIV Specialty Materials borrowed $283.0 million, the proceeds of which were partially used to fund the consideration paid for the acquisition of Dounor.The remaining commitments were primarily used to redeem $200.0 million of the outstanding principal amount of AVINTIV Specialty Materials outstanding 7.75% Senior Secured Notes due 2019 at a redemption price of 103.875% of the aggregate principal amount plus accrued and unpaid interest to, but excluding, the redemption date.Loan acquisition costs related to the Second Incremental Amendment totaled $3.3 million.Per ASC 470, loan acquisition costs related to new lenders are capitalized in the Consolidated Balance Sheets and are amortized over the term of the loan to which such costs relate.Costs related to common lenders are expensed during the period incurred.As a result, the Company capitalized $0.5 million within Intangible assets and expensed $2.8 million within Debt modification and extinguishment costs during the second quarter of 2015. The Term Loans are secured (i) together with the Tranche 2 (as defined below) loans, on a first-priority lien basis by substantially all of the Company's assets and the assets of any existing and future subsidiary guarantors (other than collateral securing the ABL Facility on a first-priority basis), including all of the capital stock of AVINTIV Specialty Materials and the capital stock of each restricted subsidiary (which, in the case of foreign subsidiaries, will be limited to 65% of the capital stock of each first-tier foreign subsidiary) and (ii) on a second-priority basis by the collateral securing the ABL Facility, in each case, subject to certain exceptions and permitted liens.AVINTIV Specialty Materials may voluntarily repay outstanding loans at any time without premium or penalty, other than voluntary prepayment of Term Loans in connection with a repricing transaction on or prior to the date that is six months after the closing date of the Second Incremental Amendment and customary "breakage" costs with respect to LIBOR loans. The agreement governing the Term Loans, among other restrictions, limit the ability of AVINTIV Specialty Materials and the ability of its restricted subsidiaries to: (i) incur or guarantee additional debt or issue disqualified stock or preferred stock; (ii) pay dividends and make other distributions on, or redeem or repurchase, capital stock; (iii) make certain investments; (iv) repurchase stock; (v) incur certain liens; (vi) enter into transactions with affiliates; (vii) merge or consolidate; (viii) enter into agreements that restrict the ability of subsidiaries to make dividends or other payments; (ix) designate restricted subsidiaries as unrestricted subsidiaries; and (x) transfer or sell assets.In addition, the Term Loans contain certain customary representations and warranties, affirmative covenants and events of default. 13 Under the credit agreement governing the Term Loans, the ability of AVINTIV Specialty Materials to engage in activities such as incurring additional indebtedness, making investments, refinancing certain indebtedness, paying dividends and entering into certain merger transactions is governed, in part, by the Company's ability to satisfy tests based on Adjusted EBITDA (defined as EBITDA in the credit agreement governing the Terms Loans). Senior Secured Notes In connection with the Blackstone Merger, AVINTIV Specialty Materials issued $560.0 million of 7.75% Senior Secured Notes due 2019 on January28, 2011.The Senior Secured Notes are fully and unconditionally guaranteed, jointly and severally, on a senior secured basis, by each of AVINTIV Specialty Materials' wholly-owned domestic subsidiaries.Interest on the Senior Secured Notes is paid semi-annually on February 1 and August 1 of each year.On July 23, 2014, AVINTIV Specialty Materials redeemed $56.0 million aggregate principal amount of the Senior Secured Notes at a redemption price of 103.0% of the aggregate principal amount plus any accrued and unpaid interest to, but excluding, July 23, 2014.The redemption amount was funded by proceeds from the First Incremental Amendment.Per ASC 470, the Company recognized a loss on debt extinguishment of $2.6 million during the third quarter of 2014, which included $0.9 million related to unamortized debt issuance costs.On May 8, 2015, AVINTIV Specialty Materials redeemed $200.0 million aggregate principal amount of Senior Secured Notes at a redemption price of 103.875% of the aggregate principal amount plus any accrued and unpaid interest to, but excluding, the redemption date.The redemption amount was funded by a portion of the proceeds from the Second Incremental Amendment.Per ASC 470, the Company recognized a loss on debt extinguishment of $10.2 million during the second quarter of 2015, which included $2.5 million related to unamortized debt issuance costs.As the nature of these transactions relate to non-operating events, the losses on debt extinguishment are included in Debt modifications and extinguishment costs. The indenture governing the Senior Secured Notes limits, subject to certain exceptions, the ability of AVINTIV Specialty Materials and the ability of its restricted subsidiaries to: (i) incur or guarantee additional debt or issue disqualified stock or preferred stock; (ii) pay dividends and make other distributions on, or redeem or repurchase, capital stock; (iii) make certain investments; (iv) incur certain liens; (v) enter into transactions with affiliates; (vi) merge or consolidate; (vii) enter into agreements that restrict the ability of subsidiaries to make dividends or other payments; (viii) designate restricted subsidiaries as unrestricted subsidiaries; and (ix) transfer or sell assets.It does not limit the activities of AVINTIV or the amount of additional indebtedness that AVINTIV or its parent entities may incur.In addition, it also provides for specified events of default, which, if any of them occurs, would permit or require the principal of and accrued interest on the Senior Secured Notes to become or to be declared due and payable. Under the indenture governing the Senior Secured Notes, the ability of AVINTIV Specialty Materials to engage in certain activities such as incurring additional indebtedness, making investments, refinancing certain indebtedness, paying dividends and entering into certain merger transactions is governed, in part, by the Company's ability to satisfy tests based on Adjusted EBITDA (defined as EBITDA in the indenture governing the Senior Secured Notes). Senior Unsecured Notes In connection with the Providência Acquisition, AVINTIV Specialty Materials issued $210.0 million of 6.875% Senior Unsecured Notes due 2019 on June 11, 2014.The Senior Unsecured Notes are fully and unconditionally guaranteed, jointly and severally, on a senior unsecured basis, by each of AVINTIV Specialty Materials' wholly-owned domestic subsidiaries.Interest on the Senior Unsecured Notes is paid semi-annually on June 1 and December 1 of each year. The indenture governing the Senior Unsecured Notes limits, subject to certain exceptions, the ability of AVINTIV Specialty Materials and the ability of its restricted subsidiaries to: (i) incur or guarantee additional debt or issue disqualified stock or preferred stock; (ii) pay dividends and make other distributions on, or redeem or repurchase, capital stock; (iii) make certain investments; (iv) incur certain liens; (v) enter into transactions with affiliates; (vi) merge or consolidate; (vii) enter into agreements that restrict the ability of subsidiaries to make dividends or other payments; (viii) designate restricted subsidiaries as unrestricted subsidiaries; and (iv) transfer or sell assets.It does not limit the activities of AVINTIV or the amount of additional indebtedness that AVINTIV or its parent entities may incur.In addition, it also provides for specified events of default which, if any occurs, would permit or require the principal of and accrued interest on the Senior Unsecured Notes to become or to be declared due and payable. 14 Under the indenture governing the Senior Unsecured Notes, the ability of AVINTIV Specialty Materials to engage in certain activities such as incurring additional indebtedness, making investments, refinancing certain indebtedness, paying dividends and entering into certain merger transactions is governed, in part, by the Company's ability to satisfy tests based on Adjusted EBITDA (defined as EBITDA in the indenture governing the Senior Unsecured Notes). ABL Facility On January 28, 2011, AVINTIV Specialty Materials entered into a senior secured asset-based revolving credit facility which was amended and restated on October 5, 2012 (the "ABL Facility") to provide for borrowings not to exceed $50.0 million, subject to borrowing base availability.The ABL Facility provides borrowing capacity available for letters of credit and borrowings on a same-day basis and is comprised of (i) a revolving tranche of up to $42.5 million (“Tranche 1”) and (ii) a first-in, last out revolving tranche of up to $7.5 million (“Tranche 2”).Provided that no default or event of default was then existing or would arise therefrom, the Company had the option to request that the ABL Facility be increased by an amount not to exceed $20.0 million.The facility matures on October 5, 2017. On November 26, 2013, AVINTIV Specialty Materials entered into an amendment to the ABL Facility which increased the Tranche 1 revolving credit commitments by $30.0 million (for a total aggregate revolving credit commitment of $80.0 million) as well as made certain other changes to the agreement.In addition, AVINTIV Specialty Materials increased the amount by which it can request that the ABL Facility be increased to an amount not to exceed $75.0 million.The effectiveness of the amendment was subject to the satisfaction of certain specified closing conditions by no later than January 31, 2014, all of which were satisfied prior to such date.On April 17, 2015, AVINTIV Specialty Materials entered into an amendment and limited waiver to the ABL Facility which provides for a limited waiver to permit, among other things, it to incur the additional incremental term loans under the Senior Secured Credit Agreement governing the Term Loans, so long as the Company is in pro forma compliance with a senior secured net leverage ratio not exceeding 4.50:1.00. Based on current average excess availability, the borrowings under the ABL Facility will bear interest at a rate per annum equal to, at AVINTIV Specialty Materials option, either (A) British Bankers Association LIBOR Rate (“LIBOR”) (adjusted for statutory reserve requirements) plus a margin of (i) 2.00% in the case of Tranche 1 or (ii) 4.00% in the case of Tranche 2; or (B) the higher of (a) the rate of interest in effect for such day as publicly announced from time to time by Citibank, N.A. as its "prime rate" and (b) the federal funds effective rate plus 0.5% of 1.0% (“ABR”) plus a margin of (x) 1.00% in the case of Tranche 1 or (y) 3.00% in the case of the Tranche 2.As of September30, 2015, there were no outstanding borrowings under the ABL Facility.The borrowing base availability was $51.1 million.Outstanding letters of credit in the aggregate amount of $21.8 million left $29.3 million available for additional borrowings.The aforementioned letters of credit were primarily provided to certain administrative service providers and financial institutions.None of these letters of credit had been drawn on as of September30, 2015. The ABL Facility contains certain restrictions which limit the ability of AVINTIV Specialty Materials and the ability of its restricted subsidiaries to: (i) incur or guarantee additional debt; (ii) pay dividends and make other distributions on, or redeem or repurchase, capital stock; (iii) make certain investments; (iv) repurchase stock; (v) incur certain liens; (vi) enter into transactions with affiliates; (vii) merge or consolidate or other fundamental changes; (viii) enter into agreements that restrict the ability of subsidiaries to make dividends or other payments; (ix) designate restricted subsidiaries as unrestricted subsidiaries; (x) transfer or sell assets and (xi) prepay junior financing or other restricted debt.In addition, it contains certain customary representations and warranties, affirmative covenants and events of default.If such an event of default occurs, the lenders under the ABL Facility would be entitled to take various actions, including the acceleration of amounts due under the ABL Facility and all actions permitted to be taken by a secured creditor. Under the credit agreement governing the ABL Facility, the ability of AVINTIV Specialty Materials to engage in activities such as incurring additional indebtedness, making investments, refinancing certain indebtedness, paying dividends and entering into certain merger transactions is governed, in part by, the Company's ability to satisfy tests based on Adjusted EBITDA (defined as Consolidated EBITDA in the credit agreement governing the ABL Facility). 15 Nacion Facility In January 2007, the Company's subsidiary in Argentina entered into an arrangement with banking institutions in Argentina in order to finance the installation of a new spunmelt line at its facility located near Buenos Aires, Argentina.The maximum borrowings available under the facility, excluding any interest added to principal, were 33.5 million Argentine pesos with respect to an Argentine peso-denominated loan and $26.5 million with respect to a U.S. dollar-denominated loan.The loans are secured by pledges covering (i) the subsidiary's existing equipment lines; (ii) the outstanding stock of the subsidiary; and (iii) the new machinery and equipment being purchased, as well as a trust assignment agreement related to a portion of receivables due from certain major customers of the subsidiary. The interest rate applicable to borrowings under these term loans is based on LIBOR plus 290 basis points for the U.S. dollar-denominated loan and Buenos Aires Interbanking Offered Rate plus 475 basis points for the Argentine peso-denominated loan.Principal and interest payments began in July 2008 with the loans maturing as follows: annual amounts of $3.5 million beginning in 2011 and continuing through 2015, and the remaining $1.7 million in 2016. In connection with the Blackstone Merger, the Company repaid and terminated the Argentine peso-denominated loan.In addition, the U.S. dollar denominated loan was adjusted to reflect its fair value as of the date of the Blackstone Merger.As a result, the Company recorded a contra-liability in Long-term debt and will amortize the balance into Interest expense over the remaining life of the facility.At September30, 2015, the face amount of the outstanding indebtedness under the U.S. dollar-denominated loan was $2.6 million, with a carrying amount of $2.5 million and a weighted average interest rate of 3.13%. Galicia Facility On September 27, 2013, the Company's subsidiary in Argentina entered into an arrangement with a banking institution in Argentina in order to partially finance the upgrade of a manufacturing line at its facility located near Buenos Aires, Argentina.The maximum borrowings available under the facility, excluding any interest added to principal, is 20.0 million Argentine pesos (approximately $3.5 million).The three-year term of the agreement began with the date of the first draw down on the facility, which occurred in the third quarter of 2013, with payments required in twenty-five equal monthly installments beginning after one year.Borrowings will bear interest at 15.25%.As of September30, 2015, the outstanding balance under the facility was $1.1 million.The remainder of the upgrade is expected to be financed by existing cash balances and cash generated from operations. China Credit Facility In the third quarter of 2012, the Company's subsidiary in China entered into a three-year U.S. dollar denominated construction loan agreement (the “Hygiene Facility”) with a banking institution in China to finance a portion of the installation of a new spunmelt line at its manufacturing facility in Suzhou, China.The interest rate applicable to borrowings under the Hygiene Facility is based on three-month LIBOR plus an amount to be determined at the time of funding based on the lender's internal head office lending rate (520 basis points at the time the credit agreement was executed). The maximum borrowings available under the facility, excluding any interest added to principal, were $25.0 million.At December31, 2014, the outstanding balance under the Hygiene Facility was $18.9 million with a weighted average interest rate of 5.43%.In order to reduce the interest rate on the outstanding debt as well as extended the maturity date, the Company repaid the outstanding principal balance during the six months ended June 30, 2015 using the proceeds from short-term borrowing.As a result, the Company had no outstanding balance remaining under the Hygiene Facility at September30, 2015. Brazil Export Credit Facility As a result of the acquisition of Providência, the Company assumed a Brazilian real-denominated export credit facility with Itaú Unibanco S.A., pursuant to which Providência borrowed R$50.0 million in the first quarter of 2013 for the purpose of financing certain export transactions from Brazil.Borrowings bear interest at 8.0% per annum, payable quarterly.The facility matures in February 2016 and is unsecured.As of the date of the acquisition, the Company adjusted the outstanding balance to reflect its fair value.As a result, the Company recorded a contra-liability in Long-term debt and will amortize the balance into Interest expense over the remaining life of the facility.At September30, 2015, the face amount of the outstanding indebtedness under the facility was $12.6 million, with a carrying amount of $12.4 million. 16 India Indebtedness As a result of the acquisition of Fiberweb Limited ("Fiberweb"), the Company indirectly assumed control of Terram Geosynthetics Private Limited, a joint venture located in Mundra, India in which the Company maintains a 65% controlling interest.As part of the net assets acquired, the Company assumed $3.8 million of debt (including short-term borrowings) that was entered into with a banking institution in India.Current amounts outstanding primarily relate to a 14.70% term loan, due in 2017, used to purchase fixed assets.Other amounts relate to short-term credit facilities used to finance working capital requirements (included in Short-term borrowings in the Consolidated Balance Sheets).Combined, the outstanding balances totaled $2.9 million at September30, 2015. Other Indebtedness The Company periodically enters into short-term credit facilities in order to finance various liquidity requirements, including insurance premium payments and short-term working capital needs.Borrowings under these facilities are included in Short-term borrowings in the Consolidated Balance Sheets.At September30, 2015 and December31, 2014, outstanding amounts totaled $34.5 million and $17.0 million, respectively.The increase in the outstanding balance is primarily related to borrowings from a third-party banking institution in China, the proceeds of which were used to repay outstanding amounts under the China Credit Facility.As a result, the Company reduced the interest rate on the outstanding debt as well as extended the maturity date.The Company also has documentary letters of credit not associated with the ABL Facility.These letters of credit are primarily provided to certain raw material vendors and amounted to $6.0 million and $7.8 million at September30, 2015 and December31, 2014, respectively.None of these letters of credit have been drawn upon. Note 10.Derivative Instruments In the normal course of business, the Company is exposed to certain risks arising from business operations and economic factors.These fluctuations can increase the cost of financing, investing and operating the business.The Company may use derivative financial instruments to help manage market risk and reduce the exposure to fluctuations in interest rates and foreign currencies.These financial instruments are not used for trading or other speculative purposes. All derivatives are recognized on the Consolidated Balance Sheets at their fair value as either assets or liabilities.On the date the derivative contract is entered into, the Company designates the derivative as (1) a hedge of the fair value of a recognized asset or liability (fair value hedge), (2) a hedge of a forecasted transaction or the variability of cash flow to be paid (cash flow hedge), or (3) an undesignated instrument.Changes in the fair value of a derivative that is designated as a fair value hedge and determined to be highly effective are recorded in current earnings, along with the gain or loss on the recognized hedged asset or liability that is attributable to the hedged risk.Changes in the fair value of a derivative that is designated as a cash flow hedge and considered highly effective are recorded in Accumulated other comprehensive income (loss) until they are reclassified to earnings in the same period or periods during which the hedged transaction affects earnings.Changes in the fair value of undesignated derivative instruments and the ineffective portion of designated derivative instruments are reported in current earnings. The Company formally documents all relationships between hedging instruments and hedged items, as well as the risk-management objective and strategy for undertaking various hedge transactions.This process includes linking all derivatives that are designated as fair value hedges to specific assets and liabilities on the Consolidated Balance Sheets and linking cash flow hedges to specific forecasted transactions or variability of cash flow to be paid. The Company also formally assesses, both at the hedge's inception and on an ongoing basis, whether the designated derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flow of hedged items.When a derivative is determined not to be highly effective as a hedge or the underlying hedged transaction is no longer probable, hedge accounting is discontinued prospectively, in accordance with current accounting standards. 17 The following table presents the fair values of the Company's derivative instruments for the following periods: As of September 30, 2015 As of December 31, 2014 In thousands Notional FairValue Notional FairValue Undesignated hedges: Providência Contracts $ Providência Instruments ) ) Dounor Contract — Total $ Derivative assets are recorded within Other current assets and liability derivatives are recorded within Accounts payable and accrued expenses on the Consolidated Balance Sheets. Providência Contracts On January 27, 2014, the Company entered into a series of financial instruments with a third-party financial institution used to minimize foreign exchange risk on the future consideration to be paid for the Providência Acquisition and the Mandatory Tender Offer (the "Providência Contracts").Each contract allows the Company to purchase fixed amounts of Brazilian reals (R$) in the future at specified U.S. dollar exchange rates, coinciding with either the Providência Acquisition or the Mandatory Tender Offer.The Providência Contracts do not qualify for hedge accounting treatment, and therefore, are considered undesignated hedges.As the nature of these transactions are related to non-operating notional amounts, changes in fair value are recorded in Foreign currency and other, net in the respective period. The primary financial instrument was related to the Providência Acquisition and consisted of a foreign exchange forward contract with an aggregate notional amount equal to the estimated purchase price.Prior to the Providência Acquisition Date, the Company amended the primary financial instrument to reduce the notional amount to align with the consideration to be paid to the selling shareholders, which resulted in a realized gain for the Company.Upon consummation of the Providência Acquisition, the Company purchased the required Brazilian real at the specified rate thus fulfilling its obligations under the terms of the contract that specifically related to the primary financial instrument.Due to a strengthening U.S. Dollar, the contract was settled in the Company's favor which resulted in a realized gain of $18.9 million recognized within Foreign currency and other, net during the nine months ended September27, 2014.The two remaining financial instruments currently outstanding relate to foreign exchange call options associated with the Mandatory Tender Offer and the deferred portion of the consideration paid for the Providência Acquisition, both of which expire on January 28, 2019.Each option provides the Company with the right, but not the obligation to purchase a fixed amount of Brazilian real in the future at a specified U.S. Dollar rate. Providência Instruments As a result of the acquisition of Providência, the Company assumed a variety of derivative instruments used to reduce the exposure to fluctuations in interest rates and foreign currencies.Historically, these financial instruments included an interest rate swap, forward foreign exchange contracts and call option contracts (the "Providência Instruments").The counterparty to each financial instrument is a third-party financial institution.At September30, 2015, the interest rate swap is the only Providência Instruments outstanding. The Providência Instruments do not qualify for hedge accounting treatment, and therefore, are considered undesignated derivatives.As the nature of the foreign exchange contracts and call option contracts related to operating notional amounts, changes in the fair value were recorded in Other operating, net in the respective period.Changes in the fair value of the interest rate swap are recorded in Interest expense in the current period as the nature of the transaction relates to interest on our outstanding third-party debt. 18 Dounor Contract On March 27, 2015, the Company entered into a foreign exchange call option with a third-party financial institution used to minimize the foreign exchange risk on the future consideration to be paid for the acquisition of Dounor (the "Dounor Contract").The Dounor Contract provides the Company the right, but not the obligation, to purchase a fixed amount of Euros in the future at a specified U.S. Dollar rate.The Dounor Contract does not qualify for hedge accounting treatment, therefore, it is considered an undesignated hedge.As the nature of this transaction is related to a non-operating notional amount, changes in the fair value are recorded in Foreign currency and other, net in the current period.The acquisition of Dounor was completed on April 17, 2015.Upon consummation of the acquisition, the Company did not exercise its right under the call option to purchase the required Euros at the rate specified in the contract due to the strengthening of the U.S. Dollar.As a result, the call option expired and the contract was canceled. The following table represents the amount of (gain) or loss associated with derivative instruments in the Consolidated Statements of Comprehensive Income (Loss): In thousands NineMonths Ended September 30, NineMonths Ended September 27, Undesignated hedges: Providência Contracts $ $ ) Providência Instruments ) ) Dounor Contract — Total $ $ ) Gains and losses associated with the Company's designated fair value hedges are offset by the changes in the fair value of the underlying transactions.However, once the hedge is undesignated, the fair value of the hedge is no longer offset by the fair value of the underlying transaction. Note 11.Fair Value of Financial Instruments The accounting standard for fair value measurements establishes a framework for measuring fair value that is based on the inputs market participants use to determine the fair value of an asset or liability and establishes a fair value hierarchy to prioritize those inputs.The fair value hierarchy is comprised of three levels that are described below: Level1 — Inputs based on quoted prices in active markets for identical assets or liabilities. Level 2 — Inputs other than Level 1 quoted prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the asset or liability. Level 3 — Unobservable inputs based on little or no market activity and that are significant to the fair value of the assets and liabilities, therefore requiring an entity to develop its own assumptions. The fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.Observable inputs are obtained from independent sources and can be validated by a third party, whereas unobservable inputs reflect assumptions regarding what a third party would use in pricing an asset or liability based on the best information available under the circumstances.A financial instrument's categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Recurring Basis The following tables present the fair value and hierarchy levels for the Company's assets and liabilities, which are measured at fair value on a recurring basis as of September30, 2015: 19 In thousands Level 1 Level 2 Level3 September 30, 2015 Assets Providência Contracts $ — $ $ — $ Liabilities Providência Instruments $ — $ ) $ — $ ) The following tables present the fair value and hierarchy levels for the Company's assets and liabilities, which are measured at fair value on a recurring basis as of December31, 2014: In thousands Level 1 Level 2 Level3 December 31, 2014 Assets Providência Contracts $ — $ $ — $ Liabilities Providência Instruments $ — $ ) $ — $ ) ASC 820 "Fair Value Measurements and Disclosures" (ASC 820) defines fair value as the exchange price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Company determines the fair value of its financial assets and liabilities using the following methodologies: • Foreign Exchange Forward Contracts - Fair value is based upon a comparison of the contracted forward exchange rates to the current market exchange rates, discounted at the currency-appropriate rate. • Foreign Exchange Option Contracts - Fair value is based upon quantitative models that utilize multiple market inputs (including interest rates, prices and indices to generate continuous yield or pricing curves, discount rates and volatility factors). • Interest Rate Swap - Fair value is based upon quantitative models that utilize multiple market inputs (including interest rates, prices and indices to generate continuous yield or pricing curves, discount rates and volatility factors). The fair values of cash and cash equivalents, accounts receivable, inventories, short-term borrowings and accounts payable and accrued liabilities approximate their carrying values due to the short-term nature of these instruments.The methodologies used by the Company to determine the fair value of its financial assets and liabilities at September30, 2015 are the same as those used at December31, 2014.As a result, there have been no transfers between Level 1 and Level 2 categories. Non-Recurring Basis In association with the acquisition of Providência, the Company realigned its internal reporting structure during the third quarter of 2014, whereby the former Americas Nonwovens segment was divided into North America and South America segments.As a result of the realignment of the Company's segments, some of the reporting units changed.When reporting units are changed, ASC 350 requires that goodwill be tested for impairment both before and after the reorganization.Therefore, the Company performed an interim goodwill impairment test and determined that goodwill was not impaired at any of the reporting units prior to the reorganization.Subsequent to the reorganization and reallocation of goodwill, the Company performed an interim goodwill impairment test on the North America and Argentina/Colombia reporting units, using a two-step impairment test to determine if the allocated goodwill is recoverable.The first step compares the carrying amount of the reporting unit to its estimated fair value.If the estimated fair value of the reporting unit exceeds its carrying amount, goodwill of the reporting unit is not impaired and the second step of the impairment test is not necessary.To the extent that the carrying value of the reporting unit exceeds its estimated fair value, a second step is performed, wherein the reporting unit’s carrying value of goodwill is compared to the implied fair value of goodwill.To the extent that the carrying value exceeds the implied fair value, impairment exists and must be recognized. 20 The estimated fair values of the reporting units were determined using a discounted cash flow (income approach) valuation methodology.Key assumptions regarding estimated cash flows include profit margins, long-term forecasts, discount rates, terminal growth rates and the estimated fair value of certain assets and liabilities.The Company made various assumptions when completing step one and step two of the analysis, which were consistent with our previous annual impairment test.Based on this analysis, the Company determined that subsequent to the reorganization the North American reporting unit passed step one.However, the Argentina/Colombia reporting unit failed the step one impairment calculation and it was necessary to proceed to step two.In step two, the fair value calculated in step one is used to apply the fair value to the assets and liabilities of the reporting unit based on a hypothetical purchase price allocation.The implied fair value of goodwill is determined in the allocation process and compared to the book value of goodwill.Based on this analysis, the Company determined the fair value of goodwill allocated to the Argentina/Colombia reporting unit to be zero and that all of its allocated goodwill would be impaired.As a result, the Company recorded a non-cash impairment charge of $6.9 million.The amount is considered a non-recurring Level 3 fair value determination. Note 12.Pension and Postretirement Benefit Plans The Company and its subsidiaries sponsor multiple defined benefit plans that cover certain employees.Postretirement benefit plans, other than pensions, provide healthcare benefits for certain eligible employees.Benefits are primarily based on years of service and employee compensation. Pension Plans The Company has both funded and unfunded pension benefit plans.It is the Company’s policy to fund such plans in accordance with applicable laws and regulations in order to ensure adequate funds are available in the plans to make benefit payments to plan participants and beneficiaries when required. The components of the Company's pension related costs for the following periods are as follows: In thousands NineMonths Ended September 30, 2015 NineMonths Ended September 27, 2014 Service cost $ $ Interest cost Expected return on plan assets ) ) Net amortization of: Actuarial (gain) loss ) Transition costs and other ) — Net periodic benefit cost $ $ The Company’s practice is to fund amounts for its qualified pension plans at least sufficient to meet the minimum requirements set forth in applicable employee benefit laws and local tax laws.In addition, the Company manages these plans to ensure that all present and future benefit obligations are met as they come due.Full year contributions are expected to approximate $3.5 million. Postretirement Plans The Company sponsors several Non-U.S. postretirement plans that provide healthcare benefits to cover certain eligible employees.These plans have no plan assets, but instead are funded by the Company on a pay-as-you-go basis in the form of direct benefit payments. 21 The components of the Company's postretirement related costs for the following periods are as follows: In thousands NineMonths Ended September 30, 2015 NineMonths Ended September 27, 2014 Service cost $
